TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00830-CR



                                   Ex parte Stephanie Murrile


FROM THE COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY, NO. C-1-CR-10-212556
       HONORABLE CARLOS HUMBERTO BARRERA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Stephanie Murrile appeals the denial of her application for writ of habeas corpus.

On appeal, she reiterates her contention that she is being unlawfully constructively detained under

an indictment for driving while intoxicated. She asserts that the administrative law judge in her

driver’s license revocation proceeding found that the State failed to prove she drove a motor vehicle

while intoxicated and that the ALJ’s finding collaterally estops the State from prosecuting

her for driving while intoxicated. She further contends that the ALJ’s finding means that this

DWI prosecution violates the constitutional bar against double jeopardy and that a statute

expressly providing otherwise is unconstitutional. See Tex. Transp. Code Ann. § 524.012(e)

(West Supp. 2011). We will affirm the trial court’s order denying her requested relief.

               The Texas Court of Criminal Appeals previously rejected the theories Murrile asserts.

See Reynolds v. State, 4 S.W.3d 13 (Tex. Crim. App. 1999). In that case, Reynolds’s car was

stopped for speeding and failing to stay in his traffic lane, after which Reynolds showed signs of

intoxication, failed field sobriety tests, and refused a breath test. See Reynolds v. State, 967 S.W.2d
493, 494 (Tex. App.—Houston [1st Dist.] 1998), aff’d, 4 S.W.3d 13. At the driver’s license

revocation proceeding, the ALJ found that the Department of Public Safety failed to prove that

the peace officer had reasonable suspicion to stop Reynolds’s car, and the ALJ declined to suspend

Reynolds’s license. Id. In his criminal trial for DWI arising from the same incident, Reynolds

contended that the ALJ’s finding collaterally estopped the Harris County District Attorney’s Office

from arguing at a hearing on a motion to suppress that the peace officer had reasonable suspicion to

stop appellant’s car. See 4 S.W.3d at 14. The court of criminal appeals held that collateral estoppel

did not apply because “the Texas Department of Public Safety and a District Attorney are not

the same ‘parties’ for collateral estoppel purposes in cases like this.” Id. at 18. The court of criminal

appeals also held that collateral estoppel and double jeopardy prohibitions of successive prosecution

did not apply because the driver’s license revocation proceeding was a civil proceeding, not a

criminal prosecution. Id. at 18-19. The court of criminal appeals also held that the statute providing

that findings in driver’s license revocation hearings do not “preclude litigation of the same or similar

facts in a criminal prosecution” did not violate the federal constitution’s double jeopardy clause.

See id. at 19-20; see also Tex. Transp. Code Ann. §§ 524.012(e)(3) & 724.048(a)(3) (West 2011).

                Murrile’s application and arguments on this appeal are squarely within the holdings

of the court of criminal appeals in Reynolds.1 The fact the ALJ found in Reynolds (that DPS failed

to prove reasonable suspicion to stop) is not an element of the crime like the fact the ALJ found

unproven in this case (that the driver operated a motor vehicle in public while intoxicated). But the


        1
          Though the Reynolds opinion does not address Texas constitutional issues, Murrile does
not argue that the Texas Constitution provides greater protection against double jeopardy than the
federal constitution in this case. We find no basis to conclude that it does on these facts.

                                                   2
reasoning of the Reynolds opinion rests on the nature of the governmental bodies, the civil/criminal

structure of the judicial system, and the express statutory language used by the legislature in defining

the effect of the administrative proceeding, not the particular fact found by the ALJ. See 4 S.W.3d

at 18-20. The structural basis of the reasoning takes Reynolds and this case out of the scope of Ashe,

in which the Supreme Court held that collateral estoppel applies when an issue of ultimate fact

has been determined by a valid and final judgment. See Ashe v. Swenson, 397 U.S. 436, 443 (1970).

Ashe barred successive criminal prosecutions of the same ultimate issue, not a criminal prosecution

following a legislatively created civil administrative proceeding with expressly limited preclusive

effect brought by a different agency. See id. at 439.

               Following Reynolds, we conclude that the facts before us do not trigger collateral

estoppel and that neither they nor the statute at issue violate the prohibition in the federal or

state constitutions against double jeopardy. See 4 S.W.3d at 18-20. We affirm the trial court’s order

denying Murrile’s requested relief.




                                               Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: May 16, 2012

Do Not Publish



                                                   3